Citation Nr: 0516246	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  96-51 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
cervical strain.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
March 1979 and from February 1991 to March 1995, with a 
period of active duty for training between July and September 
1988.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased evaluation of 10 percent for 
cervical strain.  


FINDINGS OF FACT

1.  The veteran's disability of the cervical spine is 
manifested by X-ray evidence of degenerative disc/joint 
disease, slight limitation of motion, and minimal pain. 

2.  The disability of the cervical spine does not result in 
moderate limitation of motion, nor is it manifested by 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or combined range of motion 
of the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
disability of cervical spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 
5010 (2002), 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2001 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim and what the veteran's own responsibilities were in 
accord with the duty to assist.  Two additional duty-to-
assist letters were issued in December 2003 and December 
2004.  In addition, the appellant was advised by virtue of a 
February 1997 rating decision, and a detailed Statement of 
the Case (SOC) issued in August 1997 and several subsequent 
rating decisions, and Supplemental Statements of the Case 
issued during the pendency of this appeal, of the pertinent 
law and what the evidence must show in order to substantiate 
the claim.  Any notice provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  See Mayfield v. 
Nicholson, supra, slip op. at 27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Moreover, in March 2004 statement from the 
veteran he indicated that he had no additional evidence to 
submit.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
Private medical evidence has been secured for the file.  In 
addition, the Board scheduled the veteran twice recently for 
QTC examinations (2000 and 2001), and most recently a VA 
examination was conducted in 2004.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records document the veteran's complaints 
of and treatment for cervical strain.

In September 1995, the veteran underwent a VA examination at 
which the examiner diagnosed a history of neck stiffness, 
with slight X-ray evidence of disease.  The radiology 
findings were: slight reversal of the normal lordotic curve 
in the upper cervical region; "cannot rule out" slight 
narrowing of C3-C4 intervertebral disc space, disc spaces 
otherwise remarkable; visualized bony structures intact.  
Regarding the cervical spine, the veteran reported complaints 
of pain with stiffness, and radiation of pain with cramps in 
the left 4th and 5th fingers, but no specific medication or 
treatment had been given for the condition.  Clinical 
evaluation revealed no specific tenderness, paraspinal muscle 
spasm, and limitation of motion or evidence of radiculopathy.  

In October 1995, the RO granted entitlement to service 
connection for cervical strain, and a noncompensable 
evaluation was assigned.  

The record includes an August 1996 report from Dr. M., which 
documents the veteran's reported history of neck pain.  At 
that time, his primary complaint involved low back pain, but 
findings related to the cervical spine were noted.  The 
examination revealed the following: pain, spasm, and 
tenderness in the paraspinal musculature of the cervical and 
lumbar spine; mildly restricted and slightly pain-producing 
cervical and lumbar range of motion; deep tendon reflexes of 
the upper and lower extremities active and +2 bilaterally; 
spasms noted on the trapezius, rhomboids and levator 
scapula[e] muscles bilaterally; and foraminal compression 
negative, shoulder depressor mildly positive when performed 
bilaterally.

The veteran was afforded another VA examination in December 
1996.  With respect to the cervical spine, he complained of 
headaches, starting in the neck and radiating forward; he 
stated they were not continuous.  He said that sometimes he 
could not look up, and that his left arm was affected.  He 
reported that he took nonsteroidal anti-inflammatory drugs 
(NSAIDS) and muscle relaxers for joint discomfort.  The 
objective clinical findings were: normal gait; normal range 
of motion of the neck in all axes; equal grip in both hands; 
and deep tendon reflexes present at the elbows.  The examiner 
commented that the veteran's description of his head being 
drawn to the left was a type of torticollis; however, it was 
not present at that time.  X-rays indicated very modest mid-
cervical degenerative changes.  The diagnosis was history of 
neck pains associated with headaches, episodic torticollis, 
and X-ray findings of mild degenerative joint disease, 
"normal examination today."

In February 1997, a compensable evaluation of 10 percent was 
assigned for cervical strain.

VA medical records dated in 1997 and 1998 document the 
veteran's chronic complaints of neck pain.  

A QTC examination was conducted in March 2000.  The examiner 
observed that the veteran had mild degenerative disc disease.  
Range-of-motion testing of the cervical spine showed minimal 
pain at the extremes of flexion and extension, with flexion 
of 65 degrees, extension of 45 degrees, lateral flexion of 35 
degrees, and right and left rotation of 75 degrees.  There 
was no muscle spasm or weakness, but mild right-side 
tenderness was noted.  In an addendum prepared in April 2000, 
the examiner explained that the diagnosis of degenerative 
disc disease was essentially the same as arthritis of the 
cervical spine due to trauma, but that the former was most 
consistent with the X-ray findings.  

VA medical records dated from 1998 to 2001 contain entries 
relating to the veteran's complaints of chronic neck pain.  
An entry dated in February 2001 indicates that this pain is 
pretty well controlled with medications.   

The file also includes private medical records of Dr. M. 
dated in 2000.  A July 2000 record indicates that the veteran 
complained of neck, back, and chest pain resulting from a 
motor vehicle accident which occurred in mid-July 2000.  
Examination revealed that pain was reported in all directions 
of cervical range of motion, with limitation on left rotation 
and lateral flexion.  Pain, spasm, and tenderness were noted 
on palpation of the cervical spine.  X-ray films showed 
segmental improprieties of the cervical spine as well as 
cervical degenerative joint disease.  Throughout August and 
September 2000 the veteran continued to complain of neck 
pain.  An entry dated in late September 2000 indicates that 
pain, spasm, and tenderness were noticeably reduced.

A second QTC examination was conducted in July 2001.  A 
history of cervical strain with degenerative changes since 
1994 was noted.  The veteran complained of pain, fatigue, 
lack of endurance, and stiffness in the neck, occurring 
daily.  He did not report any further effect on his daily 
performance, and reported that he did not take any medication 
and was not undergoing any treatment.  It was noted that the 
veteran was employed at an auto parts store.  Neurological 
examination was normal with respect to the sensory, reflex, 
and motor systems of the upper extremities.  Examination of 
the cervical spine revealed no evidence of weakness, muscle 
spasm or tenderness.  Range-of-motion testing revealed 
flexion from 0-65 degrees (normal 0-65 degrees); extension 0-
20 degrees (normal 0-50 degrees); right and left lateral 
movement from 0-40 degrees (normal from 0-40 degrees); and 
right and left rotation from 0-80 degrees (normal from 0-80 
degrees).  It was noted that there was pain with range of 
motion, but that motion was full, without indications of 
fatigue, weakness, or lack of endurance.  

The July 2001 QTC examination report reflects that a 
diagnosis of residuals of cervical strain with degenerative 
changes was made.  The examiner commented that he could not 
find any significant effect on the veteran's daily occupation 
or activity, other than slight discomfort on turning the 
neck.  The extent of the cervical strain was described as 
mild, with minimal pain, and without functional loss related 
to weakened movement, excessive fatigability, or 
incoordination.  The examiner commented that there was no 
visible evidence of any significant pain.  

VA medical records dated from 1999 to 2004 include several 
entries reflecting complaints of chronic neck pain.  An entry 
dated May 2003 shows that the veteran complained of chronic 
neck pain.  X-ray films revealed mild degenerative disc 
disease at C4-5 and straightening of the cervical spine, 
thought possibly to be due to neck pain or positioning.   

A VA examination of the spine was conducted in October 2004.  
The veteran complained of pain in the neck, related primarily 
to activity, and numbness in the fingers.  The report noted 
that the veteran had not lost any time from work due to neck 
problems, and had no real limitations in his daily 
activities.  Physical examination revealed questionable 
slight tenderness along the left side of the neck.  Flexion 
of 50 degrees and extension of 45 degrees was noted, and 
additional range of motion was shown with complaints of 
minimal discomfort.  The report stated that the veteran had 
no incapacitating episodes, with bedrest ordered by a 
physician.  It was noted that past X-ray films had shown 
degenerative changes in the neck.  An assessment of 
degenerative disc/joint disease of the cervical spine, with 
residuals, was made.

III.  Pertinent Law and Regulations - Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

The evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, but the primary concern in a claim for an increased 
evaluation for service-connected disability is the present 
level of disability.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although rating personnel are directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

IV.  Analysis

Service connection is currently in effect for a disorder of 
the cervical spine, which has been assigned a 10 percent 
disability evaluation.  The veteran's disability of the 
cervical spine has been rated under Diagnostic Codes 5010-
5290, as shown by a February 1997 rating action.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

The hyphenated diagnostic code in this case indicates that 
traumatic arthritis under DC 5010 is the service-connected 
disorder, and limitation of neck motion constitutes the 
impairment under DC 5290, a residual condition.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003 (2004).  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5290 (2002), the following ratings are assigned for 
limitation of motion of the cervical spine: 10 percent for 
slight limitation of motion; 20 percent for moderate 
limitation of motion; and 30 percent for severe limitation of 
motion.

The veteran's cervical spine disability is currently rated 
under Diagnostic Code 5242, as shown by the most recent 
rating decision of November 2004.  

The regulations regarding diseases and injuries to the spine 
were revised on September 26, 2003.  Under these revised 
regulations, diseases and injuries to the spine are to be 
evaluated under DCs 5235 to 5243 as follows (5424 is used for 
the evaluation of degenerative arthritis of the spine):

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease Unfavorable ankylosis of the entire spine - 
100%

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50%

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40%

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine - 30%

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
- 20%

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height - 10%

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  
The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum 
that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

With regard to the criteria in effect prior to September 23, 
2003, the Board notes that for an increased evaluation there 
had to be a demonstration of moderate limitation of motion of 
the cervical spine.  In this regard, the Board notes that at 
the time of the veteran's October 2004 VA examination, as 
well as the July 2001 and March 2000 QTC examinations, full 
or very nearly full range of motion testing of the entirety 
of the cervical spine was shown.  In essence, the veteran has 
demonstrated only slight, if any, impairment of motion of the 
cervical spine, in recent years.  Given the foregoing, the 
criteria for an evaluation or 20 percent, requiring a 
demonstration of moderate limitation of motion, have not been 
met under the old rating criteria.

With regard to the criteria in effect subsequent to September 
23, 2003, an evaluation in excess of 10 percent would not be 
warranted, as the veteran has not been shown to have forward 
flexion of the cervical spine to between 15 and 30 degrees or 
less or combined range of motion of the cervical spine not 
greater than 170 degrees.  Furthermore, there has been no 
clinical evidence of muscle spasm or muscle guarding.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he believes he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  In this regard, the March 2000 QTC examination 
report of the cervical spine reflects that there was no 
muscle spasm, or weakness, but mild right-side tenderness was 
noted.  When examined by QTC again in 2001, the veteran 
complained of pain, fatigue, lack of endurance, and stiffness 
in the neck, occurring daily.  He did not report any further 
effect on his daily performance, and reported that he did not 
take any medication and was not undergoing any treatment.  
Clinical findings revealed that there was pain with range of 
motion, but that motion was full, without indications of 
fatigue, weakness, or lack of endurance.  When most recently 
examined by VA in 2004, the veteran complained of pain in the 
neck, related primarily to activity, and numbness in the 
fingers.  The report noted that the veteran had not lost any 
time from work due to neck problems and had no real 
limitations in his daily activities.  

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from 
stiffness in his neck and flare-ups that interfere with his 
ability to move his neck.  In DeLuca, 8 Vet. App. 202, the 
Court held that in evaluating a service-connected disability, 
the Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, the evidence shows only very 
slight limitation of the range of motion of the cervical 
spine, as noted by examiners from 2000 to 2004.  Moreover, it 
is clear, as reported clinically by examiners from 2000 to 
2004 and by the veteran himself, that the cervical spine 
disability is not productive of interference with work or 
daily activities.  Clinically, examiners from 2000 to 2004 
have found that the disability of the cervical spine is not 
productive of fatigue, weakness, or lack of endurance (with 
reference particularly to the QTC examination in 2001).  
Moreover, the 2004 VA examination clearly stated that the 
veteran had not experienced any incapacitating episodes with 
bedrest ordered by a physician.

With respect to considerations of pain, the Board notes that 
the Court has held that section 4.40 does not require a 
separate rating for pain, but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  While the 2000 QTC examination report noted 
that there was pain with range of motion, clinically the 
range of motion was full, without indications of fatigue, 
weakness, or lack of endurance.  Although the veteran 
complained of pain during the 2001 QTC examination, the 
examiner specifically commented that the extent of the 
cervical strain was mild, with minimal pain without 
functional loss related to weakened movement, excessive 
fatigability, or incoordination.  The examiner commented that 
there was no visible evidence of any significant pain.  When 
examined by VA in 2004, flexion of 50 degrees and extension 
of 45 degrees was noted and additional range of motion was 
shown, with complaints of only minimal discomfort.

In essence, neither the veteran's actual range of motion of 
the cervical spine nor any minimal pain and functional 
limitation of the cervical spine documented in recent years 
warrants an evaluation in excess of 10 percent for the 
disability of the cervical spine at any time since October 
1996, when the 10 percent evaluation became effective.  In 
reviewing the evidence, the Board notes that the cervical 
spine disability is manifested by no more than slight 
limitation of motion, accompanied by minimal pain and nearly 
no functional impairment or interference with employment or 
daily activities.


Considering the only minimal degree of the veteran's 
limitation of motion of his neck, accompanied by objective 
indications of only minimal pain and tenderness, the Board 
finds that the functional loss attributable to the veteran's 
cervical spine disability meets, but does not exceed, the 
criteria for a 10 percent evaluation, under application of 
either the old or current schedular criteria or upon 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
holding in DeLuca.  For a higher evaluation, the medical 
evidence would have to show that he has moderate limitation 
of motion or more significant symptoms manifesting in more 
than minimal pain and functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a.  Furthermore, in the absence of 
evidence showing cervical ankylosis (DC 5287), there is no 
other potentially applicable diagnostic code pursuant to 
which a higher schedular evaluation could be assigned.

An evaluation in excess of 10 percent for limitation of 
motion of the cervical spine based upon either the former 
code governing limitation of motion (DC 5290) or the amended 
rating criteria (DC 5242) is not warranted at any time since 
the grant of a 10 percent evaluation became effective in 
October 1996 and, accordingly, the claim must be denied.


ORDER

A rating in excess of 10 percent for a disability of the 
cervical spine is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


